Ted DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10-16-2018.
Applicant’s election without traverse of the method invention of claims 1-7 and 10-15 in the reply filed on 10-16-2018 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 10, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayes (US 20120234695) in view of Brandl (WO2014056478, as literally translated in US 20160001396, both of which are available as prior art).
Mayes is directed towards methods for forming hierarchical porous structures [0016].  The process comprises forming a polymeric layer that self assembles into structured domains of a first (e.g. copolymer material) and a second polymeric material (taught to be produced in the layer from the reaction of the “polymeric precursor components”.  It teaches that the first polymer material self assembles the layer into an ordered arrangement (structured domains, claim 6) of the polymeric materials.  The first polymeric material is then decomposed during a carbonization step to form the hierarchical porous structure [0029-0030].   “Ambient” has several definitions, such as to mean at room temperature (and Mayes teaches that the temperature can start at room temperature before heating for carbonization, so reading upon this interpretation [0067-0068]), it can also merely be the conditions that surround an object (e.g. the ambient conditions in a chamber are whatever the conditions are in the chamber), Mayes teaches that the process on the substrate is preferably performed in a controlled gas environment (the process is performed under those ambient conditions)[0068].   Mayes further teaches that carbonization is produced by a heating step (so the substrate will be heated during the process), but it does not specifically teach how to perform the heating that causes carbonizing and so does not specifically teach doing so with electromagnetic radiation.
Brandl is also directed towards treating polymeric surfaces in order to create sub-micrometer sized pores in the polymeric layer [0027], but it teaches performing the treatment by exposing the polymeric layer to an electromagnetic radiation (specifically a laser that is 
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to produce the taught heating and carbonizing step of Mayes to produce porosity in the polymeric layer by using the electromagnetic radiation treatment of Brandl, since it was taught to be a simple way to heat and carbonize polymeric layers to produce porosity of such size scales (claim 1).
Claims 2-4: Brandl specifically teaches that the electromagnetic radiation is produced by a laser that is repeatedly scanned/rastered across the layer (abstract).
Claim 5: Brandl specifically teaches using a CO2 laser as the laser of its process [0045].
Claim 7: Mayes teaches making the pores in applicant’s claimed size ranges [0007]. 
Claim 10: Mayes teaches that the first material (copolymer) is degraded into byproduct vaporized materials through the thermal carbonization process and that this process is selective because the second material is not affected in the same way [0030].  It is a selective thermal degradation of the first material.
Claim 12: Mayes teaches that the second polymeric material is thermally polymerized before the carbonization process [0065].
Claim 13: Mayes teaches that the second polymeric material can be radiatively polymerized (e.g. with UV light) before the carbonization process.  Since it is polymerized by that radiative energy instead of becoming decomposed by it, it is a negative tone material [0065].
Claim 14: Mayes teaches performing subsequent plural thermal carbonization treatments on the structure [0069].  Thus, it would have been obvious to a person of ordinary 
Claim 15: Mayes teaches that the thermal carbonization carbonizes the second material while the first material (copolymer) is instead degraded into byproduct vaporized materials through the thermal carbonization process and does not form part of the carbonized material [0030], so the first material is not taught to be carbonized.  
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayes (US 20120234695) in view of Brandl (WO2014056478, as literally translated in US 20160001396, both of which are available as prior art) further in view of Shen (Scientific Reports 3, Article number 2294 (2013)).
Though some portion of the layer exposed to electromagnetic radiation will be eventually decomposed to form the hierarchical structure, the exposed portion of the layer in claim 11 is not explicitly stated to be removing the unexposed regions after the hierarchical structure has been formed, it just needs to be after some initial exposure.  Mayes teaches that the second polymeric material can be polymerized via exposure to electromagnetic radiation (e.g. with UV light) before the carbonization process [0065] which is also caused by exposure to electromagnetic radiation, so the exposure process comprises several steps.  While Mayes teaches its porous carbon is useful for many applications, such as electrodes [0005] it does not specifically teach patterning the porous carbon layers it produces.  However, Shen is also directed towards forming porous carbon structures for different applications, such as for electrodes, but it teaches that they need to be patterned in order to be formed into devices (page 1) and further teaches a process similar to Mayes where the surface coated with the polymeric materials are first polymerized then carbonized, but further teaches that the required patterning can be produced by performing selective radiation exposure through a photomask, 
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to further selectively expose the polymeric materials of Mayes and to develop/rinse away the unexposed regions in order to pattern the material into the desired final device that will be useful in different applications (claim 11).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayes (US 20120234695) in view of Brandl (WO2014056478, as literally translated in US 20160001396, both of which are available as prior art), further in view of CN104148042 (hereafter referred to as ‘042, with the machine translation).
Mayes teaches the environment during the heat treatment to create a hierarchical porous structure is “preferably…conducted in an atmosphere substantially removed of oxygen” “typically in an inert atmosphere”[0068], so a non-preferred embodiment would be an oxygen containing atmosphere.
‘042 is directed towards similar methods for creating hierarchical porous structures using a similar heat treatment step, and prefers doing so in an inert environment (abstract).  However, it further teaches performing the heat treatment under an air environment and it teaches that the same hierarchical porous structure was created, but with somewhat worse functional properties (less photocatalysis)[0053].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use an air atmosphere instead of an inert one in the process of Mayes, since such oxygen containing atmospheres were less preferred embodiments known to the prior art which will effectively create the hierarchical porous structure, but with potentially worse properties (claim 16).

Response to Arguments
Applicant's arguments filed 08-17-2021 have been fully considered but they are not persuasive.
As described above, “ambient conditions” can mean many different things, just starting at room temperature before heating would appear to read upon that.  It does not appear to particularly exclude an inert atmosphere.
Mayes prefers oxygen free atmospheres, but it does not exclude oxygen bearing ones, like air.  In view of the ‘042 reference, air was specifically contemplated and used for such heating steps and they successfully created hierarchical porous structures in the prior art (so it would be expected to successfully create hierarchical porous structures).  It would be of interest, and perhaps worth a discussion, if applicant can show how their particular treatment can unexpectedly avoid potentially degraded functional properties from an air environment.
Conclusion
No current claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357. The examiner can normally be reached Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL G HORNING/Primary Examiner, Art Unit 1712